Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-6 are pending. Claim 6 has been withdrawn due to non-elected claims. Claims 1-5 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, and gold nanoparticles in Species Group A, nitrocellulose in Species Group B, and adsorbed on a fiber of the porous support in Species Group C, which identifies that claims 2, 3 and 4 encompass the elected species in the reply filed on 12/27/2021 is acknowledged.
Priority
This application, Serial No. 16/572,364 (PGPub: 20210003568) was filed 09/16/2019. This application claims foreign priority of Korean application KR10-2019-0080618 filed 07/04/2019.

Information Disclosure Statements
The Information Disclosure Statement filed on 09/16/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20090208983A1, Pub date: 08/20/2009, hereinafter “Nam”) in view of Nazareth et al. (US20130164858A1, Pub date: 6/27/2013, hereinafter “Nazareth”).
	Regarding claim 1, Nam teaches an immune device for pregnancy diagnosis (Abstract: a diagnostic device for early diagnosis of polycystic ovary syndrome, abnormal pregnancy), the device comprising: 
a sample region for receiving a test sample to be analyzed (Par. 18: the device can further comprise a sample application pad, Par. 39, Fig. 2a: a sample application aperture); 
a conjugate region connected to the sample region (Fig, 2b, Par. 39: an antibody-marker pad (9) containing antibody-marker conjugate which is connected to a sample pad) and including an antibody conjugated with a probe that binds simultaneously with intact hCG and modified hCG antibody (Fig, 2b, Par. 39: antibody-marker conjugate which binds simultaneously with two or more similar structural proteins; Par. 29: par. the similar structural proteins is conjugated with a detection marker; Par. 22: in this case, similar structural proteins are intact hCG and modified hCG).

a wicking region located downstream of the signal detection region (Fig. 2b, Par. 48: 10 is a sample absorbent pad, which is located downstream of the test line region), wherein the wicking region absorbs the test sample for which a signal detection reaction has terminated (Par. 74: a sample absorbent pad, cellulose paper (Whatman, USA) was used. It is well known in the art that cellulose paper used in immunochromatography as sample absorbent pad can wick the fluid through the membrane and to collect the processed liquid as evidenced by Koczula et al. (Lateral flow assays. Essays Biochem. 2016 Jun 30;60(1):111-20. doi: 10.1042/EBC20150012. PMID: 27365041; PMCID: PMC4986465; Page 115, “absorbent pad” section).

	Nazareth teaches throughout the publication rapid, sensitive diagnostic devices and methods for detecting the presence of analytes in body fluids (Par. 7). In detail, Nazareth teaches that the hCG-.beta.cf isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy and it has been noted that high levels of hCG-.beta.cf can cause false negative results in urine-based pregnancy tests (Par. 5). Nazareth also teaches that the invention provides a device for detecting human chorionic gonadotropin (hCG) isoforms in a liquid sample, wherein the device comprises a substrate comprising: i) a first antibody that recognizes all clinically relevant hCG isoforms; ii) a second antibody that is specific for an epitope unique to the hCG beta core fragment (hCG-.beta.cf) isoform; and iii) a third antibody that binds multiple hCG isoforms but not the hCG-.beta.cf isoform; in specific embodiments, one of the following conditions can be met: a) the first antibody can be conjugated with a detectable label; or b) both of the second antibody and the third antibody can be conjugated with one or more detectable labels (Par. 8). Nazareth further teaches the device includes a release medium forming an upstream portion of the device; at least two primary antibodies that recognize the analyte and are derived from at least two different species, where at least two primary antibodies are located in or on the release medium (Par. 9, Fig. 6). Therefore Nazareth teaches that two different antibodies (such 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the antibody targeting the modified-hCG in the conjugate pad and the anti-modified-hCG immobilized in the second test line of Nam, with an antibody-marker conjugate which binds βcf-hCG together with an antibody-marker conjugate which binds I-hCG in the conjugate pad and an anti-βcf-hCG antibody immobilized in the second test line, as taught by Nazareth, to arrive the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because Nazareth teaches that the device beneficially can provide enhanced clinical sensitivity for detecting a pregnancy as compared to devices that do not include the antibody that is specific for the hCG-.beta.cf isoform (Nazareth, Par. 15). Additionally Nazareth also teaches multiple different antibodies targeting various analytes can be deposited onto the conjugate pad (Nazareth Par. 9, Fig. 6), therefore it would be obvious to use an antibody-marker conjugate which binds βcf-hCG in addition to an antibody-marker conjugate which binds I-hCG in the conjugate pad.
One of skill in the art would have a reasonable expectation of success in combining Nam with Nazareth because both are directed to a method of analyzing hCG level using immunochromatography test strips.

Regarding claim 2, Nam in view of Nazareth teaches the immune device wherein the probe includes at least one selected from a group consisting of gold nanoparticles 
Regarding claim 3, Nam in view of Nazareth teaches the immune device wherein the signal detection region includes nitrocellulose (Nam, Par. 39: The test strip inserted into the plastic housing is prepared by fixing a nitrocellulose membrane on a suitable plastic plate and by immobilizing two kinds of monoclonal antibodies (11 and 12) having specificity to each of the similar proteins and test end line (13) showing extent of the test).
Regarding claim 5, Nam in view of Nazareth teaches the immune device wherein a signal detection region including a first test line having an anti- I-hCG antibody immobilized to the first test line and a second test line having an anti-βcf-hCG antibody immobilized to the second test line as outlined in detail above. Nam also teaches that if there is no protein in the sample of detect subject, no color signal appears at the test result line, and if similar protein presents in the sample, a color signal will be developed at the test result line (Nam, Par. 39). Nazareth teaches inspecting the test device to determine if the device indicates a positive result, i.e., accumulation of labeled sandwich complexes at the capture site (Nazareth, Par. 96). Both Nam and Nazareth also disclosed that I-hCG is commonly used to detect a positive pregnancy (Nam, Par. 6; Nazareth, Par. 4). Nazareth further teaches that  hCG-.beta.cf can be used to detect positive pregnancy (Nazareth, Table 5) and detecting hCG-.beta.cf in addition to one or more other hCG isoforms can provide enhanced clinical sensitivity for detecting a pregnancy (Nazareth, Par. 15). Therefore it would be obvious that Nam in view of Nazareth teaches the claimed invention wherein the immune device determines that a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20090208983A1) in view of Nazareth (US20130164858A1) as applied to claim 1 above, in further view of Ahn et al. (KR 10-1250464 B1, Pub date: 4/15/2013, hereinafter “Ahn”).
Regarding claim 4, Nam in view of Nazareth teaches the immune device wherein the wicking region absorbs the test sample for which a signal detection reaction has terminated.  Nam in view of Nazareth fails to teach the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support.
Ahn teaches throughout the publication a method for diagnosing dementia from blood using the kit or immunochromatography strip (Page 4, 6th Paragraph from the top). In detail, Ahn teaches that the absorbent pad in the immunochromatography strip preferably includes a porous support and an absorbent dispersed in pores of the porous support or adsorbed or coated on the fiber yarn of the porous support (Page 7, 3rd paragraph from the bottom).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the teachings of Ahn, wherein the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support, into the wicking region of the immune device of Nam in view of Nazareth, to arrive at the claimed invention. One 
One of skill in the art would have a reasonable expectation of success in combining Nam in view of Nazareth with Ahn because they are all directed to using absorbent pad in an immunochromatography device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 7, 2022